Filed 11/2/15 In re J.S. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re J.S., a Person Coming Under the                                B260961
Juvenile Court Law.
                                                                     (Los Angeles County
THE PEOPLE,                                                           Super. Ct. No. TJ21823)

                   Plaintiff and Respondent,

         v.

J.S.,

                   Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Catherine J. Pratt, Juvenile Referee. Affirmed.



      Holly Jackson, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General and Lance E. Winters, Assistant Attorney General, Kenneth C. Byrne and Shira
Seigle Markovich, Deputy Attorneys General, for Plaintiff and Respondent.


                                       __________________________
       Minor J.S. appeals from the order declaring him a ward of the juvenile court after
the court found that the minor had been in the possession of both ammunition and a
loaded and unregistered firearm. Minor contends the trial court erred by denying his
motion to suppress evidence of the weapon and the ammunition on the ground that the
detention and search that led to the discovery of those items were not justified. We
disagree and therefore affirm the order.


                      FACTS AND PROCEDURAL HISTORY1

       Shortly before 11:00 p.m. on November 14, 2014, Los Angeles County Sheriff’s
Deputies Jason Pearson and James Krase arrived at 711 North Rose Street in Compton to
investigate an anonymous phone tip that several adult male Hispanic gang members were
loitering and drinking at that location. According to Pearson, this was a high crime area
and was home to the Compton Varrio 124 street gang. The neighborhood was known for
gun and drug possession, shootings, graffiti, vandalism, and stolen cars.
       Mirror image apartment complexes are located at 711 and 713 North Rose Street.
Each complex is separated by a block wall, and on either side of the block wall are 50-
foot long driveways that lead to carports. The deputies walked down the 711 driveway,
where they saw no people but did find two partly empty cans of Bud Light that were cold
to the touch. The deputies decided to check out the 713 property and began walking
down that driveway. According to Deputy Pearson, the layout of the driveway and block
wall formed a long corridor that left the deputies in a poor tactical position should they
encounter a large group of people.
       After walking down the 713 driveway the deputies saw more Bud Light cans on
the ground in the vicinity of nine people, all but one of whom appeared to be minors.
One of the nine was sprawled across the hood of a Honda and appeared to be either


1       The trial court conducted the suppression hearing and adjudication hearing
simultaneously. As a result, the evidence that supported denial of the minor’s
suppression motion also served as the evidentiary basis for the juvenile court’s finding
that the minor was a ward of the court.
                                             2
sleeping or drunk. Pearson recognized him from a previous contact as 16-year-old J.S.,
and knew that the minor sported tattoos from the Compton Varrio 124 gang. Pearson was
unsure whether the minor was asleep or drunk and nudged the minor in order to check on
his welfare. The minor opened his eyes, said “oh, fuck,” jumped off the car, and began
walking toward the rear of the property.
       Pearson told the minor to stop, but he kept walking toward a 20-foot-high fence at
the back of the property. There were some more cars in that area, as well as a dumpster
that blocked Pearson’s view. Pearson believed the minor was trying to “disassociate
himself” from the Honda. The deputy was also concerned for his safety because “we
were severely outnumbered. We were in a gang area, known gang hangout. We didn’t
see all of the area, and we didn’t have everybody detained yet.” Because it was clear that
the minor would not try to escape by going over the 20-foot fence, Pearson was also
worried about “what he was going for . . . .”
       Pearson walked the minor back toward the Honda while his partner, Krase,
ordered the other eight people to put their hands on the car. Pearson believed Krase had
done so in order to hold them all in one place until back-up arrived. They were ordered
to put their hands on the Honda for officer safety because the deputies were
outnumbered, were in a gang area, and did not yet know whether any of them were
armed. Before Pearson could return to the Honda, however, the minor pulled free from
the deputy’s grasp and began to walk around the car. Pearson told Krase to cut off the
minor’s escape route and both deputies took hold of the minor’s hands.
       The deputies handcuffed the minor. According to Pearson, his partner then
searched the minor “based on where we were, what we were doing, his actions, [and]
disassociating and then getting out of my grasp . . . .” According to Krase, the minor was
wearing a baggy and bulky sweater and large shorts. When Krase searched the minor he
found a loaded and functional semiautomatic .22 caliber handgun.
       The minor argued that these facts showed an absence of justification to both detain
and search him. The trial court disagreed, “based upon officer’s safety given the totality
of the circumstances, the location, the possible gang considerations, . . . how he was

                                                3
dressed, given the fact that if he had a weapon, it would not have been obvious given the
way he was dressed.” The trial court then sustained the allegations of the petition filed
by the district attorney’s office alleging that the minor be declared a ward of the court
(Welf. & Inst. Code, § 602) for having committed the following offenses: (1) carrying a
loaded and unregistered handgun (Pen. Code, § 25850, subd. (a)); (2) being a minor in
possession of a concealable firearm (Pen. Code, § 29610); and (3) being a minor in
possession of live ammunition (Pen. Code, § 29650).

                                   STANDARD OF REVIEW

       The standard of review from a trial court’s ruling on a motion to suppress evidence
is the same in both juvenile and criminal proceedings. We defer to the trial court’s
express or implied factual findings where supported by substantial evidence. We then
exercise our independent judgment to determine whether those facts support the trial
court’s legal conclusions. (In re Lennies H. (2005) 126 Cal. App. 4th 1232, 1236.)

                                          DISCUSSION

1.     The Minor’s Detention Was Justified

       An officer may temporarily detain a suspect based on only a reasonable suspicion
that the suspect has committed or is about to commit a crime. (People v. Durazo (2004)
124 Cal. App. 4th 728, 734.) Reasonable suspicion is a lower standard than probable
cause and can arise from an anonymous tip. (People v. Wells (2006) 38 Cal. 4th 1078,
1083.) The officer’s suspicion must be based on specific, articulable facts that are
reasonably consistent with criminal activity. His subjective suspicion must be objectively
reasonable and may not be based on mere curiosity, rumor, or hunch. (Ibid.)
       The minor contends that his detention was not the product of a reasonable
suspicion by the two deputies. He bases this on the following: (1) nobody was present at
the specific address provided by the tipster; (2) the tipster’s information was not
corroborated; (3) the group of persons found at the neighboring address were minors,


                                              4
while the tip described adult drinkers; and (4) Pearson testified that the minor was not
drunk or otherwise impaired, and the minor did not run off or engage in any furtive
movements. We conclude reasonable suspicion existed.
       First, the minor relies on Bailey v. Superior Court (1992) 11 Cal. App. 4th 1107,
1112, for the proposition that the anonymous tip provided insufficient reasonable cause
because it was uncorroborated. Bailey concerned the quantum of facts required in order
to establish probable cause for a search warrant, and is therefore inapplicable to whether
the deputies met the lower threshold of reasonable cause required to justify a temporary
detention. Second, while it is true that the totality of the circumstances greeting police
officers upon their response to an anonymous tip must be examined in order to show
reasonable cause (People v. Jordan (2004) 121 Cal. App. 4th 544, 556-558), the facts here
support the trial court’s order.
       The phone tip was corroborated when the deputies found partly consumed Bud
Light cans that were cold to the touch at the reported location. It was reasonable to look
next door to see whether the persons who left those beer cans behind might be nearby.
That decision was confirmed and further inquiry justified when the deputies spotted more
Bud Light cans on the ground near the minor and several other people. Although the tip
described adult gang members, the building was in gang territory and the fact that the
minor’s group was mostly young people meant no more than an error by the tipster as to
the age of the loitering gang members.
       The fact that minors were near the beer cans certainly gave rise to a reasonable
suspicion that they were violating the drinking age laws. Nudging the minor, who
appeared to be either drunk or asleep atop the hood of a car, was also reasonable under
these circumstances so the deputies could make sure he was alright and so they could also
question him about the group’s activities. This startled the minor, who said “oh, fuck,”
and then began to walk away. Although a person’s flight from approaching police
officers may have an innocent explanation, it can under the circumstances show a
consciousness of guilt that justifies a temporary detention. (People v. Souza (1994)
9 Cal. 4th 224, 234-235.) That the minor here walked instead of running does not

                                              5
preclude viewing his conduct as consciousness of guilt, particularly when it was preceded
by the statement “oh, fuck,” which can be understood as an expression of dismay upon
being caught in the act.
       Viewed as a whole, the evidence shows that the deputies found themselves
outnumbered and in a poor tactical position while investigating underage drinking.
Confronted with the minor’s evasive conduct, the deputies had a reasonable suspicion
that the minor’s detention was necessary in order to investigate their suspicion and ensure
their safety. We therefore conclude that the totality of the circumstances justified the
minor’s temporary detention.

2.     The Pat-Down Search Was Proper

       When an officer properly detains someone, he may also conduct a weapons
patdown search of that person if the officer reasonably suspects that the person is armed
and dangerous to the officer or others. (In re H.M. (2008) 167 Cal. App. 4th 136, 143.) If
the officer feels an object that he reasonably believes is a weapon, the officer can remove
that object from the detainee’s clothing. (Ibid.) This limited frisk is justified only when
the officer can point to specific and articulable facts and their attendant rational
inferences that give rise to a reasonable suspicion the detainee is armed. (Ibid.) Absolute
certainty is not required. Instead, the issue is whether, under all the circumstances, a
reasonably prudent person would be warranted in believing his safety was at risk. (Ibid.)
       The minor contends the circumstances and his conduct did not justify the pat-
down search because the deputies found him at a different address than the tipster
provided and because he was justified in walking away from the deputies.2 We once


2
        The minor’s opening appellate brief does not mention this issue at all, contending
instead that the evidence should have been suppressed because the detention was
unlawful. Respondent did address the issue, presumably prompting the minor to address
it in his appellate reply brief. Although we may disregard the issue because it was not
raised until the reply brief, we exercise our discretion to reach the issue on the merits.
(Stoll v. Shuff (1994) 22 Cal. App. 4th 22, 25, fn. 1.)

                                              6
more disagree. The deputies, having lawfully detained the minor and others, found
themselves in gang territory late at night, outnumbered and in a poor tactical position.
The minor had walked away from the deputies toward an unsecured area in a manner that
suggested consciousness of guilt. He broke free from Deputy Pearson’s grasp and again
tried to evade the officers. He was also wearing baggy clothing. Pearson testified that
Krase searched the minor based on all the circumstances they confronted. We agree with
the trial court that these circumstances warranted the patdown search and that evidence of
the loaded gun was properly admitted at the adjudication hearing.

                                     DISPOSITION

       The order determining that the minor was a ward of the juvenile court is affirmed.




                                                 RUBIN, J.
WE CONCUR:



              BIGELOW, P. J.



              GRIMES, J.




                                             7